Citation Nr: 9933760	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1997, for the grant of service connection and a 50 percent 
evaluation for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1944 
to November 1946.  

The appellant was notified in November 1987 of the decision 
by the Boise, Idaho, Regional Office (RO) to disallow his 
claim of entitlement to service connection for PTSD, and that 
decision became final as a result of the appellant's failure 
to appeal the decision within one year thereafter.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, RO.  

The Board notes that a March 1999 supplemental statement of 
the case was erroneous in stating the issue as entitlement to 
an effective date earlier than January 27, 1998, for the 
grant of service connection for PTSD, and then denying an 
effective date earlier than January 27, 1998.  A September 
1998 rating decision had granted an effective date of January 
27, 1997, and a September 1998 statement of the case had 
informed the appellant that the proper effective date for the 
grant of service connection and the 50 percent evaluation for 
his PTSD was January 27, 1997.  Therefore, the March 1998 
supplemental statement of the case should be ignored.  

The appellant's representative, in a November 1999 statement, 
argues that the Board must consider the issue of clear and 
unmistakable error (CUE) in the November 1987 regional office 
decision because the CUE issue is inextricably intertwined 
with the certified issue of entitlement to an earlier 
effective date for the grant of service connection and a 50 
percent evaluation for PTSD.  The Board finds, however, that 
the two issues are not intertwined because a decision as to 
the earlier effective date issue at this time will not cause 
prejudice with regard to the issue of CUE, should the 
appellant seek to pursue that issue at the regional office 
level.  Therefore, because the issue of CUE in the November 
1987 regional office decision 

has not been developed by the RO, and it is not inextricably 
intertwined with the current claim, it is not properly before 
the Board at this time and is referred to the RO for 
appropriate action.  See Flash v. Brown, 8 Vet. App. 332 
(1995).  


FINDINGS OF FACT

1.  The appellant was notified by the RO in November 1987 
that his claim for service connection for PTSD had been 
disallowed, that if the evidence requested from him was not 
received within one year of the date it was requested 
benefits could not be paid prior to the date of receipt of 
the evidence, and that he could appeal the decision under his 
right to appeal as set forth in the enclosed VA Form 1-4107, 
Notice of Procedural and Appellate Rights.  

2.  The November 1987 denial of service connection for PTSD 
by the RO became final when the appellant did not appeal the 
decision within one year after receiving notification of it.  

3.  A claim for service connection for PTSD was received by 
VA from the appellant on January 27, 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 27, 
1997, for the grant of service connection and a 50 percent 
evaluation for PTSD are not met.  38 U.S.C.A. §§ 501(a), 
1110, 5107, 5107, 5108, 5110(a) & (g), 7105(c) (West 1991); 
38 C.F.R. §§ 3.102, 3.104(a), 3.114(a)(3), 3.156(a), 
3.306(d), 3.400(a), 20.302(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the effective date for the RO's 
grant of service connection and a 50 percent disability 
evaluation for PTSD should be August 15, 1986, the date his 
initial claim for service connection for PTSD was received by 
the RO.  He maintains that the evidence available to the RO 
at the time it denied that claim (November 1987) demonstrated 
that he had PTSD that was related to traumatic events to 
which he was exposed during combat in World War II.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire complete record 
otherwise warrants invoking this doctrine.  The reasonable 

doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 U.S.C.A. § 501(a); 38 C.F.R. 
§ 3.102.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

The appellant was notified in November 1987 that his initial 
claim for service connection for PTSD had been disallowed by 
the Boise, Idaho, RO in a November 1987 decision, following 
the appellant's failure to provided information pertaining to 
his claim, which had been requested in February 1987, April 
1987, May 1987, and September 1987.  The November 1987 
decision became final when the appellant did not file an 
appeal of the decision within the first year after November 
1987.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400(a).  


Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or 
VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA 
issue.  
(2) If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date 
of the law or VA issue, benefits may be authorized 
for a period of 1 year prior to the date of receipt 
of such request.  

38 U.S.C. 5110(g); 38 C.F.R. § 3.114(a).  


Following the November 1987 denial of service connection for 
PTSD, the appellant next filed a claim for that benefit on 
January 27, 1998.  An August 1998 rating decision granted 
service connection for PTSD and assigned a 50 percent 
evaluation effective January 27, 1998, the date of receipt of 
the appellant's claim.  A September 1998 rating decision 
determined that the provisions of 38 C.F.R. § 3.114(a)(3) 
were applicable, due to a 1993 liberalizing regulation 
regarding PTSD, and permitted the assignment of an effective 
date of January 27, 1997, for the grant of service connection 
and a 50 percent evaluation for the appellant's PTSD.  

The November 1987 regional office decision became a final 
decision when the appellant did not timely file an appeal of 
that decision.  Therefore, under 38 C.F.R. § 3.400(a), the 
earliest effective date for the grant of service connection 
and a 50 percent evaluation, based on the appellant's next 
filed claim for service connection for PTSD, was limited to 
the date of receipt of his new claim, which was January 27, 
1998.  Based on a change in 38 C.F.R. § 3.304(f) in 1993, 
which liberalized the criteria with regard to PTSD 
determinations, the appellant's January 27, 1998, claim fell 
under the provisions of 38 C.F.R. § 3.114(a)(3), permitting 
the assignment of an effective date one year prior to the 
January 27, 1998 claim.  Because the RO has assigned an 
effective date of January 27, 1997, for the grant of service 
connection and a 50 percent evaluation for the appellant's 
PTSD, he is in receipt of the earliest effective date 
permissible under the applicable laws and regulations.  
Hence, the Board is unable to identify a basis to grant an 
effective date earlier than January 27, 1997, for the grant 
of service connection and a 50 percent evaluation for PTSD.  



ORDER

An effective date earlier that January 27, 1997, for the 
grant of service connection for PTSD is denied.  



		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

